EXHIBIT 10.5


Director Fee Arrangements
 
The board of directors of Sunshine Financial, Inc., the holding company for
Sunshine Savings Bank, is identical to that of the Bank.  No board fees are paid
for service on the board of directors of Sunshine Financial, Inc.


The non-employee directors of Sunshine Savings Bank receive compensation for
their service on the board of directors of the Bank.  In setting their
compensation, the board of directors considers the significant amount of time
and level of skill required for director service.  Director compensation is
reviewed annually by the compensation committee, which makes recommendations for
approval by the board of directors of the Bank.  On May 31, 2011, the Board of
Directors of the Bank set its compensation as follows:


 
•
non-employee directors receive $500 for each board meeting attended, except the
chairman, who receives $600 per board meeting attended; and  

 
•
members of the audit committee and compensation committee receive $175 for each
committee meeting attended.

 
•
non-employee members of the executive committee receive $175 for each committee
meeting attended.





Except as set forth above, the directors are not paid additional fees for
service on various board committees of the Bank.  Directors who are also
employees of Sunshine Savings Bank do not receive any compensation for their
service on the Board of Directors.